

116 HR 2178 IH: Metastatic Breast Cancer Access to Care Act
U.S. House of Representatives
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2178IN THE HOUSE OF REPRESENTATIVESApril 9, 2019Mr. King of New York (for himself and Ms. Castor of Florida) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title II of the Social Security Act to eliminate the waiting periods for disability insurance benefits and Medicare coverage for individuals with metastatic breast cancer, and for other purposes. 
1.Short titleThis Act may be cited as the Metastatic Breast Cancer Access to Care Act. 2.Elimination of waiting period for individuals with metastatic breast cancer (a)In generalSection 223 of the Social Security Act (42 U.S.C. 423) is amended—
(1)in subsection (a)— (A)in paragraph (1), in the matter following subparagraph (E), by striking or (ii) and inserting (ii) in the case of an individual who has been medically determined to have metastatic breast cancer, for each month beginning with the first month during all of which the individual is under a disability and in which the individual becomes entitled to such insurance benefits, or (iii); and
(B)in paragraph (2)(B), by inserting or (iii) after clause (ii). (b)Effective dateThe amendments made by this section shall apply with respect to applications for disability insurance benefits filed after the date of the enactment of this Act.
3.Waiver of 24-month waiting period for Medicare coverage of individuals with metastatic breast cancer
(a)In generalSection 226(h) of the Social Security Act (42 U.S.C. 426(h)) is amended by inserting or metastatic breast cancer after amyotrophic lateral sclerosis (ALS). (b)Effective DateThe amendments made by this section shall apply to benefits for months beginning after the date of the enactment of this Act. 
